DETAILED ACTION
1.	The Application filed on December 13, 2019 is acknowledged.  
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

b)  CONCLUSION--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation of “the flows of heat and electricity” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitations of “the minimisation of operating cost”, “the minimisation of greenhouse gas emissions”, “the minimisation of any deficit…” and “the consumer” render the claim indefinite; since there are insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitations of “the amount of heating…” and “the amount of fuel…” render the claim indefinite; since there are insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitation of “the monetary cost of fuel supplied” renders the claim indefinite; since there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the use of alternative expression “or…or…or…” renders the claims indefinite because the expressions on either side of the “or…or…or…” are not considered equivalent and cause uncertainty with respect to the scope of the claim; furthermore, the phrase "such as" [line 5] renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 11-20, see above rejections.
The Applicants are required to clarify or to revise the claimed features.

	Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Holmes et al (US 2013/0047616 A1) in view of Sherry (US 10,036,347 B1).
	Regarding claim 1, notes Figure 2, Holmes invention discloses a building structure [building (11)] and vehicle energy system [electrical vehicle (EV 140)], the system including: an electricity generator [generator (62)] that generates electricity from a combustible fuel [] and also produces see at least Figures 2, 3 and para. 0051]; a detachable electricity supply conduit [electrical line (55)] for the transfer of electrical energy between the building structure (11) and the vehicle (140) in at least one direction, the electricity supply conduit being detachable to allow the vehicle to travel away from the building structure [see at least Figures 2 , 3 and para. 0051 teaches an electrical line 55 and a connector 54 can be used to enable supplemental electrical power delivery to the EV 140, e.g., connection to a charging system; and further see para. 0058 discloses a control line 71]; a detachable pipe that transports the hot exhaust gas produced by the electricity generator (140) to the building structure (11) where the heat can be extracted from the gas prior to the gas being discharged to atmosphere, the pipe being detachable to allow the electricity generator (62) to travel away from the building structure (11) with the vehicle (140) [see at least Figures 2, 3; para. 0053-0054 discloses a first conductive plate 70 of a suitable metal or other thermally conductive material may be connected to the EV 140 and positioned under the EV 40.  A similar second conductive plate 72 may be positioned along/just under the ground 34, such that the EV 140, when parked adjacent the building 11, brings the first conductive plate 70 directly above the second conductive plate 72.  An interface 77 is thus between the conductive plates 70 and 72 with a minimal clearance as shown so as to optimize heat transfer to the second conductive plate 72 from the first conductive plate 70]; a vehicle electricity store [battery (56)] that allows the vehicle (140) to sustain motion via its electric drive motors (62) when detached from the building structure (11) [see at least Figure 2 and para. 0051]; and one or more controllers [power controller (65) and controller (50)] that regulate the generation of electricity by the electricity generator (62) and the flows of heat and electricity [see at least Figures 2, 3, para. 0051 and 0056]; wherein the controller implements an energy strategy [see at least para. 0011, 0012, 0042, 0044].
	Holmes fails to specifically disclose an electricity generator produces an exhaust gas and a pair of detachable pipes that allow a liquid, or a liquid-vapour mixture, to flow from the electricity generator to the building structure , where heat can be extracted from it before returning to the electricity generator where additional heat energy can then be introduced to it.
	Notes Figure 1, Sherry teaches tubing (46, 48) for recirculating the heated oil through the heat exchanger (44) back to engine (14) via tubing (46, 48) [col. 7, line 59-col. 8, line 22].
Since the prior art references are both from the same field of endeavor.  The purpose disclosed by Sherry invention would have been recognized in the pertinent art of Holmes.  
It would have been obvious at the time the invention was made to a person having ordinary skills in the art to have provided a pair of pipes as taught by Sherry into the Holmes system for the purpose of recirculating the heated oil back to engine where the heat can be extracted from the heat exchanger (44) before the oil returning to the engine.
Regarding the function of detachable pipes which would have been so well-known in the art, so as to be proper for official notice.  It would have been obvious to one having ordinary skill in the art at the time the invention was made, to have provided the pipes is attachable, as is well known in the art.
	Regarding claim 2, as discussed in claim 1, Holmes further teaches wherein the energy strategy is one or more of the minimisation of operating cost, the minimisation of greenhouse gas emissions, and the minimisation of any deficit in supply of heat and electricity relative to vehicle and building structure demands that could be required by the consumer, regulatory authorities or energy utilities, to meet their objectives [see at least para. 0011, 0012, 0042, 0044].  
	Regarding claim 3, as discussed in claim 1, Holmes further teaches wherein, where multiple of the energy strategies are desired to be implemented simultaneously, weightings are applied to one or more energy strategy in order to deliver a result that reflects an order of priorities of a user [see at least para. 0011, 0012, 0042, 0044].  
Regarding claim 4, as discussed in claim 1, Holmes further teaches wherein the one or more controllers receive information from sensors, including one or more of sensors to ascertain the quantity of energy in the vehicle electricity store, the amount of heating required in the building structure, the current electrical demand in the building structure and the amount of fuel available to the electricity generator [see at least Figures 1-3, and para. 0043 teaches the controller 50 may be configured to measure net grid power into the building 11 as well a net power generation by the system 10. Building load may be measured or estimated by the difference in these two values].  
Regarding claim 5, as discussed in claim 1, Holmes further teaches wherein the one or more controllers also receive information regarding the monetary cost of fuel supplied [para. 0043 teaches to implement these control modes, the controller 50 may be configured to measure net grid power into the building 11 as well a net power generation by the system 10.  Building load may be measured or estimated by the difference in these two values; and para. 0041 further teaches other possible factors include the cost of energy at different times of day].  
Regarding claim 6, as discussed in claim 1, Holmes further teaches wherein a second controller [controller (50)] is located in the building structure and communicates with sensors in the building structure and the vehicle [see at least Figures 2, 3 and para. 0056].  
Regarding claim 7, as discussed in claim 1, Holmes further teaches wherein a first controller [controller (65)] is located in the vehicle and communicates with sensors in the building structure and the vehicle [see at least Figures 2, 3 and para. 0051].  
Regarding claim 8, as discussed in claims 6 and 7, Holmes further teaches wherein a first controller is located in the vehicle and a second controller is located in the building structure, the controllers communicating with each other and collaborating to perform an overall control function, where that overall control function is to implement one or more control strategies [see at least Figures 3, 3, para. 0011, 0012, 0042, 0044, 0051, 0056,].  
Regarding claim 9, as discussed in claim 1, Holmes further teaches wherein the second controller controls when and to what magnitude the electricity generator generates electricity and whether this is directed to charging of the vehicle electricity store, or is directed to the building structure via the electricity supply conduit, or is directed to consumers of electricity in the vehicle such as vehicle occupant seat heaters or windscreen demisters [see at least Figures 1-3, para. 0011, 0012, 0039, 0042, 0044, 0048, 0049 and 0051].  
Regarding claim 10,  as discussed in claim 1, Holmes further teaches wherein the second controller also controls when and to what magnitude heat is supplied from the electricity generator to the building structure [see at least Figures 1-3, para. 0026-0037, 0052 and 0056].  
Regarding claims 11-20, the method as claimed would be inherent during the normal use and operation of a system claims 1-10 as disclosed above rejection.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H. HOANG whose telephone number is (571) 272-4843 or johnny.hoang@uspto.gov.  
The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.H.H./
November 16, 2022




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        November 18, 2022



/Johnny H. Hoang/
Examiner, Art Unit 3747